Per Curiam.

Appellant, Walter D. Smith, was convicted of rape and other felonies. He filed a complaint for a writ of mandamus seeking certain public records. He subsequently made a request for DNA testing. The court of appeals granted respondents-appellees’ motions for summary judgment, holding that appellees, the Court of Common Pleas of Franklin County, the clerk of such court, and the city of Columbus, had satisfied all requests for public records in their possession and that appellant had established no clear right to have appellees conduct DNA testing on his behalf.
On appeal, appellant raises only the issue of DNA testing. He claims a constitutional right under the Due Process and Equal Protection Clauses to such testing, but does not advance any argument or authority for this *272supposed right, or explain how appellees have a clear duty to provide the alleged right. Vague allegations of denial of due process or equal protection are not sufficient to establish a clear right or duty for purpose of a writ of mandamus. This court has previously dismissed such issues as if they were not briefed. See State ex rel. Brooks v. Trans World Airlines, Inc. (1990), 53 Ohio St.3d 713, 560 N.E.2d 772.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.